Citation Nr: 0303127	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  99-23 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for scars on the forehead, 
left upper eyelid and left temporal region, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from April 1945 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

In the Supplemental Statement of the Case, dated in December 
2000, it is noted that consideration for a separate 
disability rating for the veteran's left upper eye brow area 
on the basis of possible tissue/bone damage, in addition to 
the veteran's service-connected disability rating for scars, 
has been deferred by the RO pending initial adjudication by 
their rating activity.  That issue is not inextricably 
intertwined with the issue currently on appeal; hence, the 
Board will proceed with the issue as certified, namely, an 
increased rating for laceration scars on the forehead, left 
temporal region and left eyelid.  

During the pendency of the veteran's appeal, the Board 
undertook additional development on the issue of entitlement 
to an increased rating for scars on the forehead, left upper 
eyelid and left temporal region, pursuant to the authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  The Board provided 
the veteran with notice of the development, as required by 
38 C.F.R. § 20.903 and the results of the development.  The 
case is ready for a Board decision on the appealed increased 
rating issue.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Laceration scars to the forehead, left temporal region 
are well healed and non-tender; the scar on the left eyelid 
is tender, causes pain, is severe, and is productive of a 
marked and unsightly deformity of the eyelid.  


CONCLUSION OF LAW

The criteria for a 30 percent disability rating for 
laceration scars of the forehead, left temporal region and 
left eyelid have been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.321,3.326(a), 4.1-4.7, 4.10, 4.118, 
Diagnostic Code 7800 (2001 & 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board finds that the correspondence sent to the veteran 
in May 1999 and November 2002, describing what VA would do to 
assist the veteran, the evidence the veteran needed to 
provide, and the evidence the VA had, and an August 1999 
Statement of the Case and a December 2000 Supplemental 
Statement of the Case, provided to both the veteran and his 
representative, provided notice to the veteran of what the 
evidence of record revealed.  Additionally, these documents 
provided notice why this evidence was insufficient to award 
the benefit sought.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient.  Cf. Quartuccio v. Principi, 16 
Fed App. 183 (2002).  Further, the veteran availed himself of 
a VA decision review officer conference in November 2000.  No 
further assistance is necessary to comply with the 
requirements of this new legislation, or any other applicable 
rules or regulations regarding the development of the pending 
claim.  

Factual Background

The veteran's service medical records show that he was 
involved in a head-on automobile crash in July 1945; 
initially treated in a civilian hospital and subsequently 
transferred to a military hospital from which he was 
medically discharged from the service in November 1945.  He 
had sustained multiple injuries in the crash, to include 
lacerations to his face and head.  Based on his injuries, he 
was granted service connection in December 1945 for, among 
other things, laceration scars.  

In January 1999, VA received the veteran's application 
requesting a disability rating in excess of 10 percent for 
the scars on his forehead, left upper eyelid, and left 
temporal region.  

The veteran's VA outpatient treatment records for various 
periods between 1979 through late 1999 show that he was seen 
in August 1998 complaining of being able to feel lumps in his 
left upper eyelid and left upper adnexa area.  He claimed he 
could pick out pieces of glass that were close to the 
surface.  He underwent a surgical procedure on his left upper 
eyelid and adnexa.  The pathology report noted localized 
scaring and trapping of skeletal muscle tissue, with no 
foreign body or granulomatous reactions seen.  

In February 1999, the veteran underwent a surgical procedure 
on his left upper eyelid and adnexa for similar complaints.  
The pathology report found trichofolliculoma with scar 
tissue, foreign body giant cell reaction, and non-specific 
chronic inflammation.  On follow-up examination on April 12, 
1999, status post surgery to the left upper eyelid and adnexa 
for explorative removal of a foreign body was diagnosed.  An 
April 15, 1999, VA examination essentially found similar 
findings.  The diagnoses included status post surgery to the 
left upper eyelid and adnexa to explore and remove foreign 
body material remaining from trauma.  

In November 1999, the veteran was seen for a VA eye 
examination.  He reported that the area of his left brow, 
which was the site of the above-mentioned earlier surgical 
procedures, was painful.  On examination, objective finding 
showed that his left upper brow area was painful to touch.  
His eyelids and lashes were clear.  The diagnoses included 
status post upper lid surgery to remove scar tissue, foreign 
body giant cell reaction material and chronic inflammatory 
material.  VA outpatient treatment report of April 2001 show 
that he received a steroid injection to the left upper eyelid 
in an attempt to resolve edematous scar tissue in the lid.  

The report of the veteran's December 2002 VA examination 
notes the veteran relating that his left eye constantly 
tears, for which he uses ointment several times a day.  He 
complained of subjective pain in the areas of the facial 
scars.  On examination, there was loss of skin fold below the 
left eye, a 9 cm scar on the forehead; a 4 cm scar on the 
left eyelid; and a 3 cm scar on the temporal area.  The 
examiner noted that the scars about the left eye interrupt, 
somewhat, with complete closing with every blink, causing 
tearing.  There was no significant edema to the left upper or 
lower lids.  When he smiled, the right side of his face did 
not move upward consistently with the left side, impairing 
his smile.  The examination report notes that the veteran's 
records were reviewed in conjunction with the examination and 
photographs of the veteran's affected scar areas taken, which 
are incorporated in the claims file.  

Analysis

Disability evaluations are determined by comparing present 
symptomatology with criteria set forth in VA's Schedule for 
Rating Disabilities.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's laceration scars are rated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7800, of VA's Schedule for Rating 
Disabilities.  By regulatory amendment, effective August 30, 
2002, changes were made to the schedular criteria for 
evaluating diseases of the skin, including scars.  Where the 
law or regulations governing a claim change while the claim 
is pending, as in the veteran's case, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

In deciding such case, the Board must determine whether the 
previous or revised version is more favorable to the veteran.  
However, if the revised version is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of the change, and the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  See 38 U.S.C.A. 
§ 5110(g); see also VAOPGCPREC 3-2000 (2000).  In light of 
the reasons set forth below, the regulatory criteria 
pertaining to facial scars in effect prior to August 30, 
2002, are more favorable to the veteran.  Hence, his facial 
scars, to include current manifestations, will be considered 
those criteria.  

The criteria in effect prior to August 30, 2002, provides 
under Diagnostic Code 7800 that disfiguring scars of the 
head, face or neck which are moderately disfiguring, warrant 
a 10 percent rating.  Severely disfiguring scars of the head, 
face or neck, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles, warrants a 30 
percent rating.  A 50 percent rating requires that such 
scaring result in complete or exceptionally repugnant 
deformity of one side of the face or in marked or repugnant 
bilateral disfigurement.  See 38 C.F.R. § 4.118.  

Also, when in addition to tissue loss and cicatrization there 
is marked discoloration , color contrast, or the like, the 10 
percent rating under Diagnostic Code 7800 may be increased to 
30 percent; the 30 percent to 50 percent; and the 50 percent 
to 80 percent.  The most repugnant, disfiguring conditions, 
including scars and diseases of the skin, may be submitted 
for central office rating, with several unretouched 
photographs.  Id.  

Under the criteria for disfiguring scars of the head, face, 
or neck effective August 30, 2002, Diagnostic Code 7800 
provides that a 10 percent rating is warranted when medical 
evidence shows one characteristic of disfigurement.  A 30 
percent rating is warranted when there is medical evidence of 
visible or palpable tissue loss and either gross distortion, 
or asymmetry, of one feature, or paired set of features 
(nose, chin, forehead, eyes [including eyelids], ears 
[auricles], cheeks, lips), or with two or three 
characteristics of disfigurement.  A 50 percent rating is 
warranted when medical evidence shows visible or palpable 
tissue loss and either gross distortion, or asymmetry, of two 
features or paired sets of features (nose, chin, forehead, 
eyes [including eyelids], ears [auricles], cheeks, lips), or 
with four or five characteristics of disfigurement.  An 80 
percent rating is warranted when medical evidence shows 
visible or palpable tissue loss and either gross distortion, 
or asymmetry, of three or more features or paired sets of 
features (nose, chin, forehead, eyes [including eyelids], 
ears [auricles], cheeks, lips), or with six or more 
characteristics of disfigurement.  Id.  

For purposes of evaluation under 38 C.F.R. § 4.118, the eight 
characteristics of disfigurement are:  (1) scar 5 or more 
inches (13 or more cm.) in length;  (2) scar at least 1/4in 
(0.6 cm.) wide at its widest part;  (3) surface contour of 
the scar is elevated or depressed on palpation;  (3) scar is 
adherent to the underlying tissue;  (4) skin is hypo- or 
hyper-pigmented in an area exceeding 6 square inches (39 sq. 
cm.);  (5) skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding 6 square inches (39 
sq. cm.); (6) underlying soft tissue is missing in an area 
exceeding 6 square inches (39 sq. cm.); (8) skin is indurated 
and inflexible in an area exceeding 6 square inches (39 sq. 
cm.).  Id.  

Applying the relevant law and regulations to the facts of 
this case, the Board notes that the medical records do not 
reflect any complaints pertaining to the veteran's laceration 
scars located on his forehead and left temporal region.  In 
fact, the last indication noted in the medical records shows 
that those scars were well healed and non-tender.  

On the other hand, medical evidence shows that the veteran's 
left eyelid has been causing him some pain in recent years 
and that he has undergone at least two surgical procedures in 
recent years.  One procedure found localized scaring and 
trapping of skeletal muscle tissue, but no foreign body or 
granulomatous reactions.  The more recent surgical procedure 
found trichofolliculoma with scar tissue, foreign body giant 
cell reaction and non-specific chronic inflammation.  Most 
recently, he received a steroid injection to the left upper 
lid in an attempt to resolve edematous scar tissue in the 
lid.  Surrounding these procedures, he related that he was 
able to pick pieces of glass, which had worked themselves 
close to the surface, out of his left eyebrow area.  During 
the veteran's penultimate VA evaluation, which was conducted 
in November 1999, he was complaining of a painful left 
eyebrow and surrounding area.  Objective findings showed that 
the area was painful to touch.  

The veteran's most recent VA examination, conducted in 
December 2002, revealed loss of skin fold below the left eye, 
a 9 cm scar on the forehead; a 4 cm scar on the left eyelid; 
and a 3 cm scar on the temporal area.  The examiner noted 
that the scars about the left eye interrupt, somewhat, with 
complete closing with every blink, causing tearing.  There 
was no significant edema to the left upper or lower lids.  
When he smiled, the right side of his face did not move 
upward consistently with the left side, impairing his smile.  

Under the circumstances, the Board finds that the veteran's 
service-connected scars of the forehead, left temporal region 
and left upper eyelid, particularly in the left eye brow 
area, more closely meet the criteria for a 30 percent rating, 
and no higher, under the criteria in effect prior to August 
30, 2002, in the absence of medical evidence of greater 
severity, such as complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement, which would warrant the next highest 
rating of 50 percent.  Likewise, the unretouched color 
photographs accompanying the most recent VA examination 
report does not show evidence of marked discoloration, color 
contrast or the like, in addition to tissue loss and 
cicatrization, to warrant and increase of the 30 percent 
rating to 50 percent.  Hence, the veteran's laceration scars 
to his forehead, left temporal region and left upper eyelid 
are more consistent with the rating criteria for a 30 percent 
disability evaluation, which fully comports with the 
applicable schedular criteria.  See 38 C.F.R. § 4.7, 4.118, 
Diagnostic Code 7800; see also Butts v. Brown, 5 Vet. App. 
532, 539 (1993).  

The criteria for rating scars effective August 30, 2002, is 
not as favorable to the veteran.  Under these criteria, his 
scaring does not even meet the criteria for a 10 percent 
rating, which requires medical evidence of one of the eight 
characteristics of disfigurement.  None of those 
characteristics were shown on the most recent VA examination.  
Likewise, despite no medical evidence of such 
characteristics, there also is no medical evidence of visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features; or with 
gross distortion or asymmetry of two features or more, which 
would warrant a higher disability rating or 30, 50 or 80 
percent under Diagnostic Code 7800.  See 38 C.F.R. § 4.118.  

The Board also has considered the veteran's scars to his 
forehead, left temporal region and left eyelid under DC 7805 
(which is the same under both the "old" and "revised" 
regulations), pertaining to rating scars based on limitation 
of function of the part or parts affected.  Id.  

The medical evidence shows that the scars about his left eye 
interrupt somewhat with complete closing with every blink, 
causing tearing.  Also, the veteran's smile is impaired 
because of the scaring about his left eye.  However, the 
medical evidence does not show that a higher disability 
rating under Diagnostic Code 8207 pertaining to the seventh 
cranial nerve, facial, would warrant greater than a 30 
percent rating.  Under this code, a 10 percent rating is 
warranted for moderate, incomplete paralysis or the seventh 
nerve; 20 percent for severe incomplete paralysis of the 
nerve; and 30 percent for complete paralysis of the seventh 
cranial, facial, nerve.  See 38 C.F.R. § 4.124a.  Hence, 
there is no basis to assign an increased rating for such 
scars under DC 7805.  

The Board finds that no higher evaluation for laceration 
scars can be assigned pursuant to any other potentially 
applicable diagnostic code.  In the absence of medical 
evidence of scars analogous to or with characteristics 
similar burn scars exceeding one square foot, or to eczema 
manifested by ulceration or extensive exfoliation or crusting 
and systemic or nervous manifestations, scars that are 
exceptionally repugnant, or scars with four or more 
characteristics of disfigurement, there is no basis for 
assignment of a higher evaluation under Diagnostic Code 7801 
or 7806.  See 38 C.F.R. § 4.118.  

The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's facial scars.  In this regard, the Board notes that 
the medical evidence reflects that the veteran has not 
undergone prolonged hospitalization for his facial scars or 
that the disability has caused marked interference with 
employment as to render impractical the application of the 
regular schedular standards.  It should be remembered that, 
generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.2.  Hence, in the absence 
of evidence such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue in a claim, the 
benefit of the doubt shall be given to the claimant.  Under 
the circumstances of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board must 
conclude that the veteran's laceration scars on his forehead, 
left temporal region and left eyelid warrants a 30 percent 
disability evaluation.  See 38 U.S.C. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990).  


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an evaluation of 30 percent for laceration 
scars of the forehead, left temporal region and left eyelid 
is granted.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

